458 S.E.2d 186 (1995)
340 N.C. 364
CHARLOTTE-MECKLENBURG HOSPITAL AUTHORITY, d/b/a Carolinas Medical Center
v.
FIRST OF GEORGIA INSURANCE COMPANY, T.M. Mayfield & Company, Matthew Fultz, Tammi Baughn and Mark Baughn.
No. 21PA94.
Supreme Court of North Carolina.
June 1, 1995.
Wendell H. Ott, Greensboro, for Charlotte-Meck., et al.
Howard M. Widis, Charlotte, for First of Georgia, et al.
Prior report: 340 N.C. 88, 455 S.E.2d 655.

ORDER
Upon consideration of the petition filed by Defendants in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of June 1995."